Citation Nr: 1720004	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1988 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The issue of entitlement to service connection for sleep apnea is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final AOJ rating decision dated January 2010 denied service connection for sleep apnea on the basis that sleep apnea was not shown to be due to service.

2.  Evidence added to the record since the January 2010 AOJ rating decision is new and material as it includes a previously unconsidered lay testimony concerning aggravation of sleep apnea by service-connected disorders, and previously unconsidered medical treatise literature regarding a link between sleep apnea and service-connected temporomandibular joint syndrome (TMJ) with bruxism.


CONCLUSIONS OF LAW

1.  A final AOJ rating decision dated January 2010 denied service connection for sleep apnea.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The criteria for reopening the service connection claim for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In January 2010, VA denied entitlement to service connection for sleep apnea on the basis of no in-service incurrence of sleep apnea.  The evidence of record at that time included private medical records reflecting a diagnosis of sleep apnea.  The Veteran had alleged trouble sleeping while in service and alleged aggravation by service-connected anxiety disorder.  By letter dated January 2010, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

The evidence received since the January 2010 decision includes a previously unconsidered statement from the Veteran alleging that his sleep apnea is aggravated by service-connected TMJ with bruxism.   See June 2014 Veteran Statement.  Additionally, the December 2016 appellate brief contains previously unconsidered dental medical literature linking TMJ to sleep apnea.  This evidence relates to an unestablished fact needed to establish service connection (i.e., aggravation by service-connected disorder).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for sleep apnea are met.


ORDER

The claim of service connection for sleep apnea is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected disorders.  In a June 2014 statement, the Veteran contended that his sleep apnea was aggravated by TMJ with bruxism.  In a September 2015 rating decision, the AOJ granted service connection for TMJ with bruxism.

In December 2015, the AOJ obtained a VA medical opinion concerning the relationship between the Veteran's sleep apnea and his service-connected TMJ with bruxism.  The examiner opined that sleep apnea is not caused by grinding teeth, but is more likely caused by obesity and oropharyngeal anatomical structures.  The examiner also opined that bruxism is treated by a mouth guard, and the mouth guard is "likely aggravating the OSA treatment with CPAP...."  The examiner also opined that there is "no evidence the Veteran's sleep apnea has progressed beyond normal progression on his current CPAP treatment."  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On remand, AOJ must obtain an additional medical opinion clarifying whether TMJ with bruxism and its related treatments aggravate the Veteran's sleep apnea beyond its normal progression.  Further, the medical opinion must address the dental medical literature submitted by the Veteran's representative noting links between TMJ and sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since November 2015.

2.  Thereafter, forward the Veteran's claims file to a qualified examiner for an addendum opinion addressing the etiology of the Veteran's sleep apnea.  The examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service?  In providing this opinion, the examiner is requested to identify the criteria for diagnosing sleep apnea and provide opinion as to whether there is any medical reason to accept or reject the lay observations of sleep difficulty and snoring during service as demonstrating the initial manifestation of sleep apnea?

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, specifically including TMJ with bruxism, has aggravated beyond the normal progress of the disorder the Veteran's sleep apnea?  In providing this opinion, the examiner must specifically evaluate and clarify the December 2015 VA medical opinion indicating that the mouth guard used to treat bruxism likely aggravated CPAP treatment for sleep apnea, and alternatively indicating sleep apnea had not progressed beyond its normal progression on current CPAP treatment; and consider the dental medical literature submitted with the December 2016 appellate brief, including both the Dental Sleep Corner and River Edge articles discussing links between TMJ and sleep apnea.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


